USCA11 Case: 19-13947   Date Filed: 02/18/2021    Page: 1 of 22



                                                                    [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13947
                       ________________________

                   D.C. Docket No. 4:19-cv-10140-JLK



SUSAN LYNNE ROHE,
                                                          Petitioner – Appellant,


                                  versus


WELLS FARGO BANK, N.A.,
                                                         Respondent – Appellee.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________


                            (February 18, 2021)


Before WILSON, GRANT, and TJOFLAT, Circuit Judges.
         USCA11 Case: 19-13947        Date Filed: 02/18/2021   Page: 2 of 22



TJOFLAT, Circuit Judge:

      This case requires us to consider under what conditions a district court has

the power to issue an order under the All Writs Act, 28 U.S.C. § 1651(a).

Petitioner Rohe alleges that after she filed for bankruptcy, Wells Fargo violated the

automatic bankruptcy stay by continuing with foreclosure proceedings against her

in the Florida state courts. She also claims that Wells Fargo and the state courts

acted contrary to federal law governing removal by continuing with the same state-

court proceedings after she sought to remove the state case to the bankruptcy court.

On the basis of these allegations, Rohe filed a petition for a writ under the All

Writs Act in the District Court, seeking an order declaring that certain actions of

the state courts were void and granting Rohe damages against Wells Fargo and its

counsel. We find that this case is not the kind of case in which an order under the

Act could properly be issued because there is no underlying proceeding over which

the District Court has jurisdiction and the integrity of which the District Court

would be in an appropriate position to protect by making such an order. We

therefore affirm the District Court’s dismissal of the case.

                                          I.

                                          A.

      The history of this case is rather complex. Wells Fargo previously brought a



                                          2
          USCA11 Case: 19-13947       Date Filed: 02/18/2021    Page: 3 of 22



state-court foreclosure action against Rohe in 2013. That lawsuit was dismissed in

2016 since Wells Fargo could not establish that it was the holder of Rohe’s

mortgage, which had been issued by another bank. The mortgage note contained

an undated endorsement to Wells Fargo bearing the stamped signature of a

representative of the original lender, but the court found that the signature was not

authentic.

      To correct this deficiency, Wells Fargo transferred the note back to the

original lender’s successor, which canceled all endorsements on the note and

executed a new endorsement to Wells Fargo. Wells Fargo then filed a second

foreclosure suit against Rohe; it is this suit that gave rise to the events underlying

the present case. The state trial court ruled that the new endorsement was effective

and that Wells Fargo now had standing to foreclose. The court granted a judgment

of foreclosure in December 2018, which Rohe appealed to the Third District Court

of Appeal (“DCA”) of Florida in January 2019.

                                           B.

      In February 2019, Rohe filed for bankruptcy under Chapter 13 in the

Bankruptcy Court for the Southern District of Florida. Initiating a bankruptcy case

automatically stays creditors’ claims pursuant to 11 U.S.C. § 362(a), which

provides that the bankruptcy petition “operates as a stay, applicable to all entities,”



                                           3
           USCA11 Case: 19-13947        Date Filed: 02/18/2021     Page: 4 of 22



of, among other things, “the commencement or continuation . . . of a judicial,

administrative, or other action or proceeding against the debtor that was or could

have been commenced before the commencement of the case.” In response to

Rohe’s bankruptcy filing, the state trial court placed the foreclosure action on

inactive status and cancelled the impending foreclosure sale. In June, Rohe also

moved the Third DCA for a stay or abatement of her appeal. However, the Third

DCA’s precedent held that the automatic stay does not apply to appeals brought by

a debtor, on the ground that such an appeal is not a proceeding “against” the debtor

within the meaning of § 362(a), see Shop in the Grove, Ltd. v. Union Fed. Sav. &

Loan Ass’n of Miami, 425 So. 2d 1138, 1139 (Fla. 3d Dist. Ct. App. 1982), 1 and

the court accordingly denied Rohe’s motion.

       Shortly thereafter, on July 3rd, the bankruptcy court granted Wells Fargo

relief from the automatic stay for the purpose of proceeding with the foreclosure

action. The next month the bankruptcy court denied Rohe’s motion to reconsider

as well as her earlier motion to enforce the automatic stay, explaining that “[t]here

is no automatic stay in effect as to Wells Fargo” because the relevant property “is

not included in the Debtor’s Chapter 13 plan.” Rohe subsequently appealed the

bankruptcy court’s order to the District Court.



       1
         The Third DCA has now overruled this precedent. Nat’l Med. Imaging, LLC v. Lyon
Fin. Servs., Inc., No. 3D20-730, 2021 WL 113382 (Fla. 3d Dist. Ct. App. Jan. 13, 2021).


                                             4
           USCA11 Case: 19-13947            Date Filed: 02/18/2021        Page: 5 of 22



       Furthermore, on July 14th, Rohe filed a notice of removal with the

bankruptcy court and the Third DCA to remove the foreclosure case2 to the

bankruptcy court as a matter related to the bankruptcy under 28 U.S.C. § 1452(a).3

When a case is removed to federal court, the state court ceases to have jurisdiction

and proceedings in the state court are stayed until the case is remanded.4 As

Federal Rule of Bankruptcy Procedure 9027(c) provides,

       Removal of the claim or cause of action is effected on such filing

       2
          Rohe’s briefing describes what she did as removing the “appellate case” from the Third
DCA; the notice of removal also focuses on the appeal but begins by formally identifying the
“state court action” being removed as both the appellate case and the trial court case, giving the
captions and case numbers for both. This Circuit has in certain circumstances approved removal
of cases in which final judgment had been entered by the state trial court but there remained time
to take an appeal to the state appellate court. In re Savers Fed. Sav. & Loan Ass’n, 872 F.2d 963,
965-66 (11th Cir. 1989) (allowing post-judgment removal under the special removal statute
applicable to the Federal Savings and Loan Insurance Corporation); Jackson v. Am. Sav. Mortg.
Corp., 924 F.2d 195 (11th Cir. 1991) (allowing removal of a case in which the state appeal and
the removal were filed on the same day, without discussing the issue of the pending appeal);
Ware v. FleetBoston Fin. Corp., 180 F. App’x 59, 61 (11th Cir. 2006); see also FDIC v. Keating,
12 F.3d 314, 316-17 (1st Cir. 1993) (allowing removal despite a pending appeal); cf. Aurora
Loan Servs., LLC v. Allen, 762 F. App’x 625, 627-28 & n.3 (11th Cir. 2019) (noting that our
precedent on post-judgment removal has been in the context of financial institution receiver
cases).
        3
          While § 1452(a) technically provides for removal to the district court, district courts are
permitted under 28 U.S.C § 157(a) to refer any or all cases related to a bankruptcy case to the
bankruptcy judges. The Southern District of Florida has promulgated a local rule referring all
such cases to the District’s bankruptcy judges and providing that when a claim or cause of action
is removed under the bankruptcy removal statute, the notice of removal is to be filed with the
bankruptcy court and the case is to be docketed as an adversary proceeding in the bankruptcy
court. S.D. Fla. L.R. 87.2(a).
        4
          Upon the filing of a notice of removal, “the jurisdiction of the state court absolutely
ceases” and “[a]ny subsequent proceedings in state court on the case are void ab initio.” Maseda
v. Honda Motor Co., 861 F.2d 1248, 1254-55 (11th Cir. 1988) (citing Steamship Co. v. Tugman,
106 U.S. 118, 122, 1 S. Ct. 58, 60 (1882)). This rule applies regardless of whether the case is in
fact removable: “the filing of a removal petition [now designated a notice of removal] terminates
the state court’s jurisdiction until the case is remanded, even in a case improperly removed.” Id.
at 1254 n.11.


                                                 5
           USCA11 Case: 19-13947           Date Filed: 02/18/2021       Page: 6 of 22



       [with the clerk of the court from which the claim or cause of action is
       removed] of a copy of the notice of removal. The parties shall
       proceed no further in that court unless and until the claim or cause of
       action is remanded. 5
On August 21st, before any action by the bankruptcy court, the Third DCA

nevertheless issued a per curiam order affirming the state trial court’s judgment of

foreclosure and also granting Wells Fargo’s motion for appellate attorneys’ fees.

Two days later, the state trial court restored the foreclosure case to active status

and rescheduled the foreclosure sale.

       The removal process instituted a new adversary proceeding in the

bankruptcy court. Wells Fargo moved to dismiss this proceeding, claiming that the

case, as a state-court appeal, was not removable. On September 4th, the

bankruptcy court granted the motion and dismissed the adversary proceeding with

prejudice and “nunc pro tunc to July 14, 2019,” the date when the adversary was




       5
          Compare the parallel provision in the ordinary removal statute:
        Promptly after the filing of such notice of removal of a civil action the defendant
        or defendants shall give written notice thereof to all adverse parties and shall file a
        copy of the notice with the clerk of such State court, which shall effect the
        removal and the State court shall proceed no further unless and until the case is
        remanded.
28 U.S.C. § 1446(d). In a plurality opinion, the Supreme Court has stated that “[t]he statutory
procedures for removal of a case from state court to federal court provide that the removal acts as
a stay of the state-court proceedings.” Vendo Co. v. Lektro-Vend Corp., 433 U.S. 623, 640, 97 S.
Ct. 2881, 2892 (1977) (plurality opinion) (citing 28 U.S.C. § 1446(e), now § 1446(d)). The
Court has also long held that federal courts have the power to enjoin state-court proceedings in
removed cases. See Mitchum v. Foster, 407 U.S. 225, 234 & n.12, 92 S. Ct. 2151, 2157-58
(1972).


                                                6
             USCA11 Case: 19-13947        Date Filed: 02/18/2021       Page: 7 of 22



opened and the notice of removal filed.6 Despite the bankruptcy court’s apparent

belief that the case had not been properly removed, it did not remand the case to

the state courts. The order of dismissal was also appealed by Rohe to the District

Court.

                                               C.

         We come thus to the beginning of the particular case before us now. On

August 26th, Rohe filed a “Petition for Writ of All Writs” in the District Court for

the Southern District of Florida seeking an order under the All Writs Act. The

petition was framed as commencing an independent civil action against Wells

Fargo, separate from the bankruptcy case or any appeal of bankruptcy court orders.

         Rohe asserted that the District Court had jurisdiction of the petition under §

1651 (the All Writs Act), Article III of the Constitution, and § 14 of the Judiciary




         6
          We would note that a nunc pro tunc order cannot be used to make a court action
effective as of an earlier date at which the court did not actually take any relevant action. “A
nunc pro tunc order merely recites court actions previously taken but not properly or adequately
recorded.” Stansell v. Revolutionary Armed Forces of Colombia, 771 F.3d 713, 747 (11th Cir.
2014). Its purpose “is to correct mistakes or omissions in the record so that the record properly
reflects the events that actually took place.” Id. (quoting Glynne v. Wilmed Healthcare, 699 F.3d
380, 383-84 (4th Cir. 2012)). “Put colorfully, nunc pro tunc orders are not some Orwellian
vehicle for revisionist history—creating ‘facts’ that never occurred in fact.” Roman Catholic
Archdiocese of San Juan v. Acevedo Feliciano, 140 S. Ct. 696, 701 (2020) (internal quotation
mark omitted) (alteration adopted).


                                               7
           USCA11 Case: 19-13947           Date Filed: 02/18/2021        Page: 8 of 22



Act of 1789 (the predecessor of § 16517). 8 The petition alleged that Wells Fargo

had knowingly violated the automatic stay by continuing to litigate the foreclosure

case after being made aware of the bankruptcy, for instance by opposing Rohe’s

motion for a stay of her appeal. It also claimed that the Third DCA had knowingly

violated the automatic stay. In connection with these allegations, the petition

invoked 11 U.S.C. § 362(k)(1), which provides that “an individual injured by any

willful violation of a stay provided by this section shall recover actual damages,

including costs and attorneys’ fees, and, in appropriate circumstances, may recover

punitive damages.” Moreover, Rohe alleged that the Third DCA’s order disposing

of her appeal was void insofar as that court lacked jurisdiction of the case after it

was removed to the bankruptcy court. Wells Fargo was also alleged to have

violated Rohe’s removal rights by arranging for a foreclosure sale in the state trial

court. As relief for these asserted violations of law, Rohe’s petition sought an

order (1) declaring that the Third DCA’s order affirming the judgment of

foreclosure and awarding appellate attorneys’ fees was void ab initio, (2) declaring

that the state trial court’s order rescheduling the foreclosure sale was void ab initio,

(3) granting Rohe damages against Wells Fargo and its counsel for willful


       7
          See Penn. Bureau of Corr. v. U.S. Marshals Serv., 474 U.S. 34, 40-41, 106 S. Ct. 355,
360 (1985).
        8
          The petition’s jurisdiction section also includes a reference to 28 U.S.C. § 1334(a). The
relevance of this reference is unclear since § 1334(a) only concerns jurisdiction over “cases
under title 11,” i.e., the bankruptcy case itself. See Wood v. Wood (In re Wood), 825 F.2d 90, 92
(5th Cir. 1987).


                                                 8
          USCA11 Case: 19-13947       Date Filed: 02/18/2021    Page: 9 of 22



violation of the automatic stay and for setting the foreclosure sale, and (4)

“[f]ashioning any other relief in the form of sanctions that this Court deems

appropriate to ensure future compliance with federal laws.”

      The District Court issued a sua sponte order dismissing Rohe’s petition with

prejudice on September 19th. The Court found that it lacked jurisdiction over the

petition under the Rooker-Feldman doctrine. This doctrine reflects the fact that

federal courts other than the Supreme Court do not possess appellate jurisdiction

over state-court judgments. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 283-84, 125 S. Ct. 1517, 1521 (2005). The Rooker-Feldman rule

bars “a party losing in state court . . . from seeking what in substance would be

appellate review of the state judgment in a United States district court, based on the

losing party’s claim that the state judgment itself violates the loser’s federal

rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06, 114 S. Ct. 2647, 2654

(1994). The District Court observed that “Rohe has expressly requested this Court

to void state court decisions that she perceives to violate federal law.” It therefore

reasoned that “[t]he instant case effectively amounts to an appeal of a state court

judgment, which this Court has no jurisdiction to entertain.”

      This appeal followed.

                                          II.



                                           9
         USCA11 Case: 19-13947         Date Filed: 02/18/2021    Page: 10 of 22



      We affirm the District Court’s order, though not for the reasons stated by

that Court. See Off. Comm. of Unsecured Creditors of PSA, Inc. v. Edwards, 437

F.3d 1145, 1157 (11th Cir. 2006). This case must be dismissed because Rohe’s

petition simply does not present the kind of case in which the All Writs Act can be

invoked. We first review some of the general principles guiding the use of the All

Writs Act and then discuss how those principles apply to the present case.

                                           A.

      The All Writs Act, now codified as 28 U.S.C. § 1651(a), states: “The

Supreme Court and all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the

usages and principles of law.” The purpose of the All Writs Act is to allow courts

to protect their jurisdiction, that is, to safeguard the integrity of their proceedings

and judgments. As we have stated, “The Act does not create any substantive

federal jurisdiction. Instead, it is a codification of the federal courts’ traditional,

inherent power to protect the jurisdiction they already have, derived from some

other source.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1099 (11th Cir.

2004) (citation omitted); see Clinton v. Goldsmith, 526 U.S. 529, 534-35, 119 S.

Ct. 1538, 1542 (1999) (a court’s power under the Act is confined to “issuing

process ‘in aid of’ its existing statutory jurisdiction; the Act does not enlarge that

jurisdiction”). The Act empowers courts to “safeguard not only ongoing

                                            10
         USCA11 Case: 19-13947        Date Filed: 02/18/2021    Page: 11 of 22



proceedings, but potential future proceedings,” Klay, 376 F.3d at 1099, as well as

to “protect or effectuate” their prior orders and judgments, Wesch v. Folsom, 6

F.3d 1465, 1470 (11th Cir. 1993); see United States v. N.Y. Tel. Co., 434 U.S. 159,

172, 98 S. Ct. 364, 372 (1977) (a court may “issue such commands under the All

Writs Act as may be necessary or appropriate to effectuate and prevent the

frustration of orders it has previously issued in its exercise of jurisdiction otherwise

obtained”).

      The All Writs Act accordingly constitutes a “legislatively approved source

of procedural instruments designed to achieve ‘the rational ends of law.’” Harris

v. Nelson, 394 U.S. 286, 299, 89 S. Ct. 1082, 1090 (1969) (quoting Price v.

Johnston, 334 U.S. 266, 282, 68 S. Ct. 1049, 1058 (1948)). Under the Act,

“[u]nless appropriately confined by Congress, a federal court may avail itself of all

auxiliary writs as aids in the performance of its duties, when the use of such

historic aids is calculated in its sound judgment to achieve the ends of justice

entrusted to it.” Adams v. United States ex rel. McCann, 317 U.S. 269, 273, 63 S.

Ct. 236, 239 (1942). The “supplemental powers” thus provided “are not limited to

those situations where it is ‘necessary’ to issue the writ or order ‘in the sense that

the court could not otherwise physically discharge its . . . duties.’” N.Y. Tel. Co.,

434 U.S. at 173, 98 S. Ct. at 372-73 (quoting Adams, 317 U.S. at 273, 63 S. Ct. at

239). Indeed, the Act supplies authority to issue orders directed, “under


                                           11
          USCA11 Case: 19-13947       Date Filed: 02/18/2021     Page: 12 of 22



appropriate circumstances, to persons who, though not parties to the original action

or engaged in wrongdoing, are in a position to frustrate the implementation of a

court order or the proper administration of justice” and “even those who have not

taken any affirmative action to hinder justice.” Id. at 174, 98 S. Ct. at 373. At the

same time, the availability of a writ under the Act is limited by the Act’s

supplemental character. “The All Writs Act invests a court with a power

essentially equitable and, as such, not generally available to provide alternatives to

other, adequate remedies at law.” Clinton, 526 U.S. at 537, 119 S. Ct. at 1543.

Moreover, the Act “is a residual source of authority to issue writs that are not

otherwise covered by statute. Where a statute specifically addresses the particular

issue at hand, it is that authority, and not the All Writs Act, that is controlling.”

Penn. Bureau of Corr. v. U.S. Marshals Serv., 474 U.S. 34, 43, 106 S. Ct. 355, 361

(1985).

                                           B.

      It is convenient to distinguish between two broad kinds of situations in

which All Writs Act orders may be employed: (1) the use of the Act in a court’s

appellate capacity, generally to direct action by another court whose proceedings

are subject to appellate review by the court issuing the order; and (2) the non-

appellate use of the Act to directly protect the issuing court’s own proceedings and

judgments. In both situations invocation of the Act is predicated on the existence

                                           12
           USCA11 Case: 19-13947          Date Filed: 02/18/2021        Page: 13 of 22



of some underlying proceeding over which the issuing court has jurisdiction—

either a proceeding in that court or a proceeding in another court or adjudicative

body that could potentially come before the issuing court for review.

       The appellate use of the Act, typically through a writ of mandamus or

prohibition, is the most common and most widely discussed. See generally 16

CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & EDWARD H. COOPER, FEDERAL

PRACTICE AND PROCEDURE § 3932 (3d ed. 2012). An All Writs Act order of this

kind controls the relevant proceedings in the lower court but also protects the

appellate court’s own jurisdiction, seeing as the case must be “one that may lie

within [its] prospective future jurisdiction . . . or that has in fact come within its

jurisdiction in the past.” Id.9 There are a wide variety of ways in which such

orders might need to be employed. It has been held that mandamus may be

granted in an appropriate case, for instance, to quash a subpoena improperly

compelling personal testimony from the head of a government agency, In re United

States, 985 F.2d 510 (11th Cir. 1993) (per curiam), to overturn an attorney

disqualification order, In re BellSouth Corp., 334 F.3d 941, 953-54 (11th Cir.


       9
         The description of the appellate use of the Act given here is only a summary subject to
qualifications, since the body of law involved is complex. Such use of the Act can also
encompass orders directed toward other parties rather than the lower court. See FTC v. Dean
Foods Co., 384 U.S. 597, 603-05, 86 S. Ct. 1738, 1742-43 (1966). In addition, the basis for the
appellate court to avail itself of the Act may be a proceeding in an agency as opposed to a court.
See 33 CHARLES ALAN WRIGHT, CHARLES H. KOCH, JR., & RICHARD MURPHY, FEDERAL
PRACTICE AND PROCEDURE § 8313 (2d ed. 2018).


                                                13
            USCA11 Case: 19-13947         Date Filed: 02/18/2021      Page: 14 of 22



2003), to vacate a statutorily unauthorized sentence, United States v. Denson, 603

F.2d 1143 (5th Cir. 1979) (en banc), 10 and to vacate an order allowing putative

class action plaintiffs to advertise their allegations to the public and send mass

mailings to employees of the defendant prior to class certification, Jackson v.

Motel 6 Multipurpose, Inc., 130 F.3d 999 (11th Cir. 1997).

       The general standards governing an appellate court’s grant of such an All

Writs Act order are strict and well-established. We have stated that a writ of

mandamus “is a ‘“drastic and extraordinary” remedy’ that is available only ‘to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to

compel it to exercise its authority when it is its duty to do so.’” United States v.

Shalhoub, 855 F.3d 1255, 1263 (11th Cir. 2017) (citations omitted) (first quoting

Cheney v. U.S. Dist. Court, 542 U.S. 367, 380, 124 S. Ct. 2576, 2586 (2004); then

quoting Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S. Ct. 188, 190

(1980)). “[O]nly exceptional circumstances amounting to a judicial usurpation of

power or a clear abuse of discretion will justify the invocation of this extraordinary

remedy.” Cheney, 542 U.S. at 380, 124 S. Ct. at 2587 (internal quotation marks

and citations omitted). A writ of mandamus may be issued only if three conditions




       10
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.


                                               14
         USCA11 Case: 19-13947        Date Filed: 02/18/2021     Page: 15 of 22



are satisfied:

       First, the party seeking issuance of the writ must have no other
       adequate means to attain the relief he desires—a condition designed to
       ensure that the writ will not be used as a substitute for the regular
       appeals process. Second, the petitioner must satisfy the burden of
       showing that his right to issuance of the writ is clear and indisputable.
       Third, even if the first two prerequisites have been met, the issuing
       court, in the exercise of its discretion, must be satisfied that the writ is
       appropriate under the circumstances.
Id. at 380-81, 124 S. Ct. at 2587 (internal quotation marks and citations omitted)

(alterations adopted).

       The direct, non-appellate use of the Act, on the other hand, is what a petition

for an extraordinary writ in a district court would usually be seeking. The

fundamental features of such non-appellate invocation of the Act are well

described by our opinion in Klay v. United Healthgroup. Klay extensively

discussed the structural differences between traditional injunctions issued under a

federal court’s inherent equitable powers and injunctions issued under the All

Writs Act. 376 F.3d at 1097-1104. As a remedy for violations of the complaining

party’s rights, a traditional injunction “must be predicated upon a cause of action,

such as nuisance, trespass, the First Amendment, etc.” Id. at 1097. A traditional

injunction is “potentially available only after a plaintiff can make a showing that

some independent legal right is being infringed,” thus “articulat[ing] a basis for

relief that would withstand scrutiny under Fed. R. Civ. P. 12(b)(6)” for “failure to



                                           15
            USCA11 Case: 19-13947          Date Filed: 02/18/2021       Page: 16 of 22



state a claim.” Id. at 1097-98. An All Writs Act injunction has a different basis.

As we stated in Klay:

       Whereas traditional injunctions are predicated upon some cause of
       action, an All Writs Act injunction is predicated upon some other
       matter upon which a district court has jurisdiction. Thus, while a
       party must “state a claim” to obtain a “traditional” injunction, there is
       no such requirement to obtain an All Writs Act injunction—it must
       simply point to some ongoing proceeding, or some past order or
       judgment, the integrity of which is being threatened by someone
       else’s action or behavior.
Id. at 1100. We think that the above statement is applicable quite generally, not

just to injunctions, but to all orders issued under the Act in a non-appellate

capacity.11 It is a basic precondition to a court’s issuing such an order that there be

some other matter over which the court has jurisdiction—some other proceeding in

that court or some order or judgment previously made by that court—and that the

All Writs Act order serve to protect that proceeding, order, or judgment from some

threat to its integrity. This requirement, we would note, defines only the outer

limit of a court’s power to invoke the Act in a non-appellate capacity, merely

identifying the kind of situation in which issuance of such an order could even be

considered. There are further standards and doctrines governing the proper




       11
          It may be recalled in the present case that Rohe did not request an injunction, but
instead an order that would declare certain actions of other courts void and award damages
against the respondent.


                                                16
            USCA11 Case: 19-13947          Date Filed: 02/18/2021        Page: 17 of 22



exercise of this power in particular circumstances,12 but we need not describe those

doctrines at length here since the basic requirement of an appropriate underlying

proceeding is all that is needed to resolve the present case.

       A few examples illustrating appropriate occasions for non-appellate use of

the Act may nevertheless be helpful. In the course of an ongoing proceeding, a

court may “employ procedures necessary” to “facilitat[e] the court’s effort to

manage the case to judgment,” as by “issu[ing] orders to aid in conducting factual

inquiries or to permit the use of interrogatories in habeas corpus proceedings.” ITT

Cmty. Dev. Corp. v. Barton, 569 F.2d 1351, 1359 (5th Cir. 1978) (citations

omitted) (first citing Am. Lithographic Co. v. Werckmeister, 221 U.S. 603, 609-10,

31 S. Ct. 676, 678 (1911); then citing Harris, 394 U.S. at 298-300, 89 S. Ct. at

1090-91). Likewise, where a court is exercising jurisdiction over particular

property, as in an in rem proceeding or with regard to a bankruptcy estate, the court

generally has the power to protect its jurisdiction over that property by enjoining

proceedings in other courts regarding the property, Klay, 376 F.3d at 1103-04,

because “[c]ontrol over the res is fundamental to the . . . court’s ability to render

judgment in the case,” Bayshore Ford Trucks Sales, Inc. v. Ford Motor Co. (In re


       12
           See, e.g., Klay, 376 F.3d at 1101-04. We note that the applicable standards do not
include the conventional four-factor test for traditional injunctions—in the preliminary injunction
context, (1) likelihood of success on the merits, (2) irreparable injury, (3) balance of costs to the
parties, and (4) public interest—since this test “do[es] not apply to injunctions under the All
Writs Act.” Id. at 1097, 1100-1101.


                                                 17
            USCA11 Case: 19-13947          Date Filed: 02/18/2021        Page: 18 of 22



Ford Motor Co.), 471 F.3d 1233, 1251 (11th Cir. 2006). 13 Finally, a good example

of how an All Writs Act order can protect a past judgment is found in United

States v. Hall, 472 F.2d 261 (5th Cir. 1972), where, following a final judgment

desegregating the Jacksonville public schools, one of the affected schools was

disturbed by “racial unrest and violence,” leading the district court to enter an

order prohibiting entry into the school by unauthorized persons and enjoining all

persons having notice of the order from disrupting the school’s orderly operation.

Id. at 262-63. Our predecessor Circuit sustained the order, as applied to an

individual who was convicted of criminal contempt despite not being a party to the

litigation, on the grounds that “disruptive conduct” would both “jeopardize the

effect of the court’s judgment already entered” and “also undercut its power to

enter binding desegregation orders in the future.” Id. at 263-65.

                                                 C.

       We readily conclude that this case is not one in which the District Court

could issue an order under the All Writs Act.


       13
           For this reason, a conflicting in rem proceeding in state court, where the federal court
has first obtained jurisdiction of the res, presents one of the specific situations where a federal
court is allowed to enjoin state-court proceedings. Bayshore Ford, 471 F.3d at 1249-51. Such
an injunction is ordinarily barred by the Anti-Injunction Act, 28 U.S.C. § 2283, but this situation
falls under the Act’s exception for injunctions “necessary in aid of [the court’s] jurisdiction.” Id.
at 1250-51; see also Upper Chattahoochee Riverkeeper Fund, Inc. v. City of Atlanta, 701 F.3d
669, 675-76 (11th Cir. 2012) (per curiam) (“If one of the three specific exceptions contained in
the Anti–Injunction Act permits an injunction, the All Writs Act grants a federal court the power
to issue it.”).


                                                 18
            USCA11 Case: 19-13947        Date Filed: 02/18/2021       Page: 19 of 22



       Preliminarily, it should be noted that Rohe’s petition clearly does not call for

the District Court to act in its appellate capacity in issuing the requested All Writs

Act order. While the District Court has appellate jurisdiction over the bankruptcy

court, the petition does not ask the District Court to direct any action by the

bankruptcy court or otherwise intervene in the bankruptcy proceedings. Moreover,

any attempt by the District Court to issue an All Writs Act order directed to the

bankruptcy court would be inappropriate because the Act is not meant to serve as

“a substitute for the regular appeals process.” Cheney, 542 U.S. at 380-81, 124 S.

Ct. at 2587. The party seeking such an order to a lower court “must have no other

adequate means to attain the relief he desires.” Id. at 380, 124 S. Ct. at 2587

(alteration adopted). Here, by contrast, Rohe had an alternative avenue of redress:

any action that the District Court could have directed the bankruptcy court to take

is something that Rohe could have first asked the bankruptcy court to do, and, if

the bankruptcy court denied relief, Rohe could have appealed that court’s decision

to the District Court.14 Indeed, Rohe did ask the bankruptcy court to enforce the

automatic stay and did appeal the bankruptcy court’s orders regarding the

automatic stay and the removal of the state foreclosure case. Review of these

issues by petition under the All Writs Act would constitute an exceedingly close


       14
          Since 28 U.S.C. § 158(a) allows the District Court to grant leave to appeal
interlocutory orders of the bankruptcy court in addition to providing for review of final
judgments, the District Court has the power to review any action by the bankruptcy court.


                                               19
            USCA11 Case: 19-13947        Date Filed: 02/18/2021       Page: 20 of 22



substitute for the review sought in those appeals.15

       Our inquiry, then, concerns the propriety of non-appellate use of the Act in

response to Rohe’s petition. The threshold question is whether there is some

underlying proceeding, order, or judgment over which the District Court has

jurisdiction, such that the Court would be in a position to protect that proceeding or

matter from some threat to its integrity by issuing the requested order. Rohe’s

petition alleges two kinds of possible threats to judicial process, namely violations

of the automatic stay and violations of Rohe’s removal rights; we can consider

each of these claims in turn to see whether either one points toward a proceeding

that would be an appropriate basis for an All Writs Act order.

       A violation of the automatic stay would be a threat to the integrity of Rohe’s

bankruptcy case. The automatic stay is a “fundamental procedural mechanism”

facilitating the bankruptcy court’s basic role in ensuring the orderly administration

and equitable distribution of the bankruptcy estate, Fla. Dept. of Revenue v. Diaz

(In re Diaz), 647 F.3d 1073, 1085 (11th Cir. 2011), and enforcing the automatic

stay could certainly serve to protect the bankruptcy case. The bankruptcy case,



       15
          Rohe’s appeals were dismissed in relevant part by the District Court eleven days before
we held oral argument in this case. At oral argument, Rohe asserted that she could still file a
motion for reconsideration of that order, which decided in part that some of her claims were
barred there because they had been brought here. The docket reflects that Rohe has filed a
motion for reconsideration, and we express no opinion on the appropriate resolution of that
motion.


                                               20
            USCA11 Case: 19-13947          Date Filed: 02/18/2021       Page: 21 of 22



however, is a proceeding in the bankruptcy court, and that court has all the powers

necessary to enforce the automatic stay. Indeed, the bankruptcy court can exercise

authority provided by both the All Writs Act, see Estate of Jackson v. Schron (In re

Fundamental Long Term Care, Inc.), 873 F.3d 1325, 1338-41 (11th Cir. 2017), and

11 U.S.C. § 105(a), which provides that the court “may issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this title.”

Because the bankruptcy case falls within the purview of the bankruptcy court,

which is well-equipped to protect the proceeding’s integrity, the bankruptcy case is

not a proceeding on which non-appellate use of the All Writs Act by the District

Court could be predicated.

       Similar considerations apply to the issue of the removal stay. While the

parties have raised issues about whether removal of the state foreclosure case was

effective and, if so, whether the case remains within the bankruptcy court’s

jurisdiction, we need not resolve these questions in order to dispose of this appeal.

Whenever a case has been removed to federal court, the continued prosecution of

the state case by a party and attempted further action in the case by the state court

could present a threat to the federal court’s capacity to effectively adjudicate the

removed case. 16 Once again, however, the removed foreclosure case, insofar as it



       16
         It is for this reason that federal courts have the power to enjoin state-court proceedings
in a removed case, see supra note 5.


                                                21
         USCA11 Case: 19-13947      Date Filed: 02/18/2021    Page: 22 of 22



exists, is a proceeding in the bankruptcy court, and the bankruptcy court is well-

equipped to safeguard that proceeding. Hence the removed foreclosure case is also

not a proper basis for the requested All Writs Act order. And any proceedings

other than the bankruptcy case and the removed case would be even less relevant

to Rohe’s petition.

      In sum, there is no underlying proceeding of which the District Court has

jurisdiction and which it would be properly acting to protect by issuing the

requested order. Thus there is no basis for non-appellate use of the All Writs Act

in this case. The Act does not empower the District Court to issue the order sought

by the petition, and dismissal was proper.

      AFFIRMED.




                                         22